           CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                           Criminal No.16-333 (DWF/SER)

                         Plaintiff,

    v.                                                                          ORDER

    Luis Angel Garcia,

                         Defendant.


         This matter is before the Court on Defendant Luis Angel Garcia’s (“Garcia”)

Motion for Reconsideration (Doc. No. 86 (“Motion”)) of the Court’s July 16, 2020 Order

denying his motion for compassionate release in light of the COVID-19 pandemic (Doc.

No. 78 (“Denial”)).1 When Garcia filed his motion for compassionate release, he was

represented by Counsel. (Doc. No. 59.) Soon after the Court’s Denial, Garcia filed a

subsequent motion for compassionate release acting pro se.2 (Doc. No. 79.) On




1
        The Court denied Garcia’s motion in part because it could not determine whether
Garcia had exhausted his administrative remedies. (Denial at 4-5.) The Court noted that
even if Garcia’s motion was ripe for review, it failed on the merits because “Garcia’s
circumstances [did] not meet the demanding standard for compassionate release.”
(Denial at 5.) Specifically, the Court observed that Garcia “cite[d] no underlying medical
condition cited by the Centers for Disease Control and Prevention (“CDC”) that put[] him
at risk of severe infection from COVID-19.” (Id.) The Court also declined to grant
release based on Garcia’s fear that he was susceptible to the virus because he had already
contracted it once. (Id.)
2
       Garcia’s pro se motion cited obesity and fear over reinfection from COVID-19 as
extraordinary and compelling reasons for release. (Doc. No. 79 at 12-13.) These
arguments are included in his motion for reconsideration. (Motion at 7-12.)
        CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 2 of 8




December 10, 2020, the Court once again appointed Garcia counsel. (Doc. No. 84.) The

Court also set a briefing schedule indicating that additional briefing by Garcia was due on

December 22, 2020, followed by the Government’s response on December 29, 2020, and

Garcia’s reply on January 4, 2021. (Doc. No. 85.) On December 22, 2020, Garcia’s

counsel filed the motion for reconsideration currently before the court. (See Motion.)

Additional briefing by the Government and Garcia also addressed the motion for

reconsideration as opposed to Garcia’s pro se request. Because the motion for

consideration largely incorporates Garcia’s pro se arguments, and because the parties

appear to have decided to brief just the motion for consideration without withdrawing the

pro se request, this Order applies to both Garcia’s pro se request and his motion for

reconsideration.3

       Garcia now argues that reconsideration is appropriate because: (1) the Court is not

restrained by U.S.S.G. §1B1.13 when determining the existence of extraordinary and

compelling circumstances; (2) the matter is ripe for consideration; (3) obesity is a

medical condition that increases the risk of severe infection from COVID-19; (4) the

BOP has failed to mitigate the spread of COVID-19; and (5) the sentencing factors set




3
       For the purposes of citation, this Order references just Garcia’s motion for
reconsideration.


                                             2
        CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 3 of 8




forth in 18 U.S.C. § 3553(a) favor release.4 (Doc. No. 87 (“Def. Memo.”) at 3-12; Doc.

No. 90 (“Reply”) at 3-8.)

       The Government argues that Garcia’s Motion should be denied because it is

procedurally barred and because he has failed to show that the Court made a factual or

legal mistake in its analysis. (Doc. No. 88 (“Govt. Opp.) at 4-13.) Moreover, the

Government contends that release is not appropriate because Garcia poses a danger to the

public, and because the § 3553(a) sentencing factors weigh against it. (Govt. Opp. at 1

(citing arguments in Doc. No. 69).)

       “Motions for reconsideration serve a limited function: to correct manifest errors

of law or fact or to present newly discovered evidence.”5 Hagerman v. Yukon Energy

Corp., 839 F.2d 407, 414 (8th Cir. 1988) (internal quotation marks omitted). The

purpose of a motion to reconsider is to afford a party the “opportunity for relief in

extraordinary circumstances.” Clear Channel Outdoor, Inc. v. City of Saint Paul, 642 F.

Supp. 2d 902, 909 (D. Minn. 2009) (internal quotation marks omitted).

       The Court first notes that reconsideration is not procedurally barred. While the

Denial was based in part on Garcia’s failure to properly convey that he had exhausted his


4
      The Court did not consider in its Denial the § 3553(a) sentencing factors or
whether Garcia posed a danger to the public because even if the Court had jurisdiction to
consider the motion, it failed on the merits. (See Denial 6.)
5
       Although motions for reconsideration are not addressed in the Federal Rules of
Criminal Procedure, see United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010), the
Supreme Court of the United States has recognized that motions for reconsideration are
“a well-established procedural rule for criminal, as well as civil, litigation,” United
States v. Healy, 376 U.S. 75, 80 (1964).


                                              3
        CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 4 of 8




administrative remedies, the Court notes that since that time, Garcia requested and was

denied compassionate release from the warden at this facility.6 (Doc. No. 91, Exs. 8, 9.)

Notwithstanding, for the reasons set forth below, the Court still finds that Garcia’s

request for compassionate release fails on the merits and declines to reconsider its Denial.

       Garcia first contends that since the Court’s Denial, the law has changed insofar as

there is now a split of authority as to whether the Sentencing Commission’s policy

statement addressing reduction of sentences under § 3582(c)(1)(A), U.S.S.G. §1B1.13

(the (“Statement”)), applies to motions for compassionate release initiated by

defendants.7 (Def. Memo. at 3-6.) Garcia asks this Court to agree with others that




6
       The Government withdrew its argument that the Court previously lacked
jurisdiction over the matter, however it invoked a mandatory claims-processing rule on
the grounds that Garcia’s request to his warden did not include obesity as a basis for
release. (Govt. Opp. at 6.) The Court observes that Garcia’s subsequent request to his
warden specifically referenced obesity as an underlying condition that made him
susceptible to COVID19. (See Doc. No. 91, Ex. 8.)
7
        The Statement provides, “[u]pon motion of the Director of the Bureau of Prisons
under 18 U.S.C § 3582(c)(1)(A), the court may reduce a defendant’s term of
imprisonment . . . after considering the factors set forth in 18 U.S.C. § 3553(a), to the
extent they are applicable, the court determines that: (1)(A) extraordinary and
compelling reasons warrant the reduction . . . (2) [t]he defendant is not a danger to the
safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and
(3) [t]he reduction is consistent with this policy statement.” USSG § 1B1.13
(“Statement”).

       The Statement includes an application note that defines “extraordinary and
compelling reasons” as (1) medical conditions which diminish the ability of the defendant
to provide self-care in prison and from which he or she is not expected to recover,
(2) age-related deterioration, (3) family circumstances, and (4) other extraordinary and
compelling reasons that exist either separately or in combination with the previously
described categories.


                                             4
         CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 5 of 8




because the Statement’s own language limits it to motions initiated by the Bureau of

Prisons, the Court has broad discretion to determine the existence of extraordinary and

compelling circumstances unrestrained by the Statement when considering motions

initiated by the defendant.8 (Id. at 4-6.)

       Garcia next argues that release is appropriate because he is obese, and because he

is susceptible to reinfection. (Def. Memo. at 7-11; Reply at 3.) Garcia also contends that

the Bureau of Prisons has failed to mitigate the spread of COVID-19 because in the

months since the Court’s Denial, a higher percentage of inmates at the facility where he is

incarcerated have been infected with the virus. (Def. Memo. at 10.) He reiterates his

arguments that prisons are particularly dangerous and susceptible to outbreaks of

COVID-19. (Def. Memo. 10-12.)

       In its Denial, the Court stated, “[w]hile the [Statement] refers only to motions filed

by the BOP Director, the Court construes the statutory command pursuant to

§ 3582(c)(1)(A)(ii) that any sentence reduction be ‘consistent with applicable policy

statements issued by the Sentencing Commission’ to mean that the Statement also applies

to motions filed by defendants.” The Court acknowledges the ongoing litigation


8
       Garcia acknowledges that some jurisdictions, including this Court, have found that
the Statement applies to motions filed by defendants. (Motion at 3.) He relies on United
States v. Thomas McCoy, 981 F.3d 271 (4th Cir. 2020), wherein the Fourth Circuit
jointed the Second, Sixth, and Seventh Circuits to find that the Statement does not apply
to motions initiated by the defendant to support his argument. (Id. at 4-6.) He also
asserts that one court in this jurisdiction recently relied on McCoy to find that the
Statement did not apply to a motion initiated by a defendant. (Id. at 6 (citing United
States v. Dean, CR-15-0339 (PJS/AJB), 2020 WL 7055349, (D. Minn. December 2,
2020 ).)


                                             5
        CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 6 of 8




surrounding this issue and that other courts have found that the Statement does not apply

to motions initiated by a defendant. See McCoy, 981 F.3d 271 at 281; United States v.

Brooker, 976 F.3d 228 at 234 (2d Cir. 2020); United States v. Jones, 980 F.3d 1098 at

1110-11 (6th Cir. Nov. 20, 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

Nov. 20, 2020). The Court also notes that the Eighth Circuit has not yet considered the

issue. Notwithstanding, the Court declines to reconsider its Denial on this basis as there

is no authority compelling it do so. As discussed below, even if the Court were to

exercise broader discretion, it would still find that Garcia’s circumstances do not meet the

demanding standard for compassionate release.

       While the Court recognizes that in the months since its Denial the Centers for

Disease Prevention and Control (the (“CDC”)) has found that obesity is a medical

condition that increases a person’s risk of severe illness from COVID-19, the Court

declines to grant compassionate release on this basis alone. See, e.g., United States v.

Garcia, Cr. No. 10-275 (02) (MJD), 2020 WL 5500455, at *2 (D. Minn. Sept. 11, 2020)

(finding obesity insufficiently extraordinary or compelling reason to warrant

compassionate release); United States v. Hennessey, Cr. No. 18-304 (JRT/KMM), 2020

WL 4209020, at *1 (D. Minn. July 22, 2020) (same); United States v. Edison, Cr.

No. 12-225 (DWF), 2020 WL 3871447, at *3 (D. Minn. July 9, 2020) (same); United

States v. Smith, Cr. No. 16-169 (04) (MJD), 2020 WL 5424858, at *1 (D. Minn. Sept. 10,

2020) (finding that obesity and diabetes did not demonstrate extraordinary and

compelling reasons); United States v. Capehart, Cr. No. 14-344-4 (JRT/TNL), 2020

WL 6119998, at *2 (D. Minn. Oct. 16, 2020) (finding that obesity and asthma did not


                                             6
            CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 7 of 8




demonstrate extraordinary and compelling reasons); United States v. Wright, Cr.

No. 17-0301 (WMW/DTS), 2020 WL 733412, at *4, (D. Minn. Dec. 14, 2020) (finding

obesity insufficiently extraordinary or compelling reason to warrant compassionate

release).

       Moreover, the Court is still not persuaded by Garcia’s argument that he is

particularly susceptible to COVID-19 because he has already been infected by it and

finds no reason to reconsider its initial analysis. Similarly, while the Court finds it truly

unfortunate that so many inmates at Garcia’s facility have been infected with the virus,

some level of continued spread is inevitable until a vaccine is widely available. The

Court also notes that there are currently no inmates and just 2 staff who are positive for

the virus at Lompoc FCI where Garcia is incarcerated. Federal Bureau of Prisons,

COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited Jan. 13, 2021).

Therefore, the Court remains unpersuaded that release is appropriate based on Garcia’s

allegations that prison is particularly dangerous or that his facility has failed to mitigate

the spread of the virus.

       Even if the Court did find that Garcia’s circumstances were sufficiently

extraordinary or compelling, the Court would still find that release is not appropriate

because it cannot conclude that Garcia no longer poses a threat to the safety of the

community and because the § 3553(a) sentencing factors weigh strongly against release.




                                               7
        CASE 0:16-cr-00333-DWF-SER Doc. 92 Filed 01/19/21 Page 8 of 8




In short, Garcia has served just a fraction of his 120-month sentence.9 The Court finds

that such a significant sentence reduction would not adequately address the seriousness of

the charges of Garcia’s conviction, promote respect for the law or provide a just

punishment.

       The Court remains mindful of Garcia’s concerns and belief that the Court

improperly denied his request for compassionate release. Notwithstanding, the Court

finds no basis to reconsider its Denial. It is truly unfortunate that so many prisoners have

been infected with COVID-19, and that some level of continued spread remains

inevitable until a vaccine is widely available. In spite of the risk, the Bureau of Prisons

must continue to carry out its charge to incarcerate sentenced criminals to protect the

public and any release must be balanced against the danger it poses to society. Here,

even if the Court did find that Garcia presented extraordinary and compelling

circumstances, all remaining factors weigh against release.

       Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant Luis Angel Garcia’s Motion for

Reconsideration of the Court’s July 16, 2020 Order denying his motion for

compassionate release in light of the COVID-19 pandemic (Doc. No. [86]) and his pro se

request for compassionate release (Doc. No. [79]) are respectfully DENIED.

Date: January 19, 2021                            s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge

9
      Garcia’s 120-month sentence is already 68 months below the lower end of his
Guidelines range. (Doc. No. 47 ¶ 60.)


                                              8
